Citation Nr: 1541770	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of gunshot wound (GSW), accidental, to muscle group XIII.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of GSW, accidental, to Muscle Group XIV.

3.  Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis as secondary to service-connected accidental GSW of left leg.

4.  Entitlement to an evaluation in excess of 10 percent for left knee instability as secondary to the service-connected accidental GSW of left leg.

5.  Entitlement to an evaluation in excess of 10 percent for scars on left knee as secondary to the service-connected accidental GSW of the left leg.

6.  Entitlement to total evaluation based on individual unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty in the US Army from April 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2014 rating decisions by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran requested a Board hearing in these matters, he failed to report for his scheduled Board hearing without report of good cause.  Therefore, his request for a hearing is deemed to have been withdrawn.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to an increased evaluation for GSWs to Muscle Groups XII and XIV, entitlement to an increased evaluation for left knee osteoarthritis and instability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's left leg has 2 painful scars that are not unstable, involve visible or palpable tissue loss, disfigurement, or measure 77 square centimeters or greater; to the extent that function is adversely affected, he is separately compensated for limitation of motion of the left knee.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 10 percent for scars of the left leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran the required notice in an April 2010 letter, prior to the rating decision on appeal.  It is noted that the Veteran's claim for TDIU is part-and-parcel of his claim for increase and that the RO issued a supplemental notice in this regard in April 2014 prior to the adverse determination in that matter.

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran, which have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are sufficiently detailed to allow for an evaluation of the disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); Green v. Derwinski, 1 Vet. App. 121, 124   (1991); Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.



II.  Claims for Increase

Service connection for accidental GSW to the left (posterior knee) was established in a December 1974 rating decision at the 10 percent disability level, effective from April 1974.  The Veteran requested an evaluation in excess 10 percent for residuals of GSW injury in March 2010.  The RO denied the claim for increase in July 2010, but granted separate evaluations as follows:  10 percent for GSW to muscle group XIV (10 percent); osteoarthritis of left knee (10 percent); instability of left knee (10 percent); and medial and lateral scars of left knee (10 percent).  In April 2011, the Veteran submitted a notice of disagreement with that rating decision; he averred that the disability ratings assigned were too low.

In February 2013, the Veteran reported that he could not work because of pain and discomfort in his left knee and leg and that the current disability evaluation was insufficient for him to support his family.  He argued that a higher evaluation is warranted due to "pain and suffering."

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Evaluation of Scars

The Veteran's scars of the left leg are evaluated at 10 percent disabling under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Here, the Veteran had not made any specific allegations regarding the severity of his service-connected scars.  VA treatment records are silent for complaints concerning his scars.  Report of VA examination dated in May 2010 reflects that the Veteran had 2 scars related to an entry and exit site of his GSW injury.  The Veteran reported that he treats the scars with cocoa butter and warm heat, but noted that this did not help with pain and binding feeling of the knee.  Objectively, the scars measured 10 x 1 cm, and 16 x 1 cm.  They were described as deep and painful on examination without inflammation, edema, or keloid formation.  There was abnormal function of the knee.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for scars of the left knee.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7, 4.118, Diagnostic Code 7804.  The Veteran does not have an unstable scar; his scars are painful only.  The Veteran has 2 scars, not three or four scars that are unstable and painful.  A higher evaluation in not available under any other potentially applicable provision as the scars do not involve visible or palpable tissue loss, disfigurement, or measure 77 square cm or greater.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, and 7804.  To the extent there is limitation of motion, this is rated separately and on appeal, but addressed in the remand part of this decision below.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  However, here, the evidence does not support the assignment of a higher disability evaluation.  Also, it is noted that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  Fenderson, supra.  Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. at 53 (1990).


ORDER

An evaluation in excess of 10 percent for scars as a residual of accidental GSW to the left leg is denied.


REMAND

When VA undertakes the effort to provide an examination, the examination must be an adequate one.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52   (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001); see also Green, 1 Vet.App. at 124; 38 C.F.R. § 4.2 (2014).

Here, the May 2010 VA knee examination findings are inadequate for rating purposes.  Therefore, remand is necessary for another VA examination of the Veteran's left knee that includes detailed information for ascertaining the appropriate disability rating.  The Board notes that the clinical findings on the May 2010 VA examination report suggest pain on range of motion testing but do not reflect the point at which pain begins or ends.  Also, the examination report  is unclear as to whether there was additional limitation of motion or increased pain, fatigue, weakness, lack of endurance, or incoordination following repetitions of motion; and the severity of instability (mild, moderate, or severe) is not shown.

Also, the May 2010 VA muscle injury examination findings are inadequate for rating purposes.  Therefore, remand is necessary for another VA examination of the Muscle Groups XIII and XIV of the left leg that includes detailed information for ascertaining the appropriate disability rating.  The Board notes that the May 2010 VA examination report shows that the examiner had not reviewed the Veteran's service treatment records to ascertain the nature and extent of the initial GSW injury.  The report of examination does not reflect whether the Veteran had residuals of debridement or prolonged infection with the GSW injury; whether the Veteran had cardinal signs and symptoms of muscle disability to include lowered thresholds of fatigue after average use affecting function controlled by the injured muscles; and whether the Veteran has loss of fascia or muscle substance, impairment of muscle tonus and loss of power, or lowered threshold of fatigue when compared to the sound side.

The issue of TDIU is inextricably intertwined with the claims for increase and, therefore, consideration of this claim is deferred pending development of the claims for increase.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records pertinent to the claims on appeal.

2.  The Veteran should be scheduled for a VA muscle injury examination to ascertain the severity of his service-connected residual impairment to Muscle Groups XIII and XIV of the left leg utilizing the appropriate Disability Benefits Questionnaire.  The claims file must be reviewed to include the service treatment records; this should be noted in the report of examination.  

All appropriate tests deemed necessary should be conducted and all clinical findings should be reported in detail to allow for rating disability of Muscle Groups XIII and XIV.  To this end, the report of examination must include a description of the type of injury, history and complaints of injury-to include whether the Veteran has any of the cardinal signs and symptoms of muscle disability, and objective findings to include whether there is fascial defect (i.e. loss of deep fascia or muscle substance), atrophy, loss of power or lowered threshold of fatigue when compared with the other extremity, or impaired tonus.  

The examiner should indicate whether the GSW injury involved any nerve or vascular damage.  The examiner should indicate the impact of the Veteran's muscle injury to Muscle Groups XIII and XIV on his ability to perform the physical requirements of work and keep up with work requirements.

It is noted that "cardinal signs and symptoms" of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

A complete rationale for all opinions is required.

3.  The Veteran should be scheduled for a VA orthopedic examination to ascertain the severity of his left knee disability.  All appropriate tests deemed necessary should be conducted and all clinical findings should be reported in detail.  

Range of motion testing should be recorded to include the point at which pain begins and ends.  Three repetitions of use should be conducted, if possible, to determine whether there is additional loss of motion, or increased pain, fatigue, weakness, lack of endurance, or incoordination.  

The examiner should indicate the severity of any subluxation or lateral instability found to include whether the Veteran uses any appliances or devices.  A complete rationale for all opinions is required.

4.  The AOJ should review the reports of examination to ensure that the information requested by this remand is provided and that all information necessary for rating purposes is provided.  The AOJ may conduct any additional development deemed necessary.

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If any claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


